BLODGETT, J.
Heard upon motion for new trial filed by defendant after a verdict for Mary Reason for $1500 and for Isaac Reason for $500.
The plaintiff Mary Reason on November 4, 1923, was attempting to board an electric car at a white post at the corner of Mantón Avenue and Julian Street and was struck by an automobile driven by the defendant.
The evidence abundantly justified *121the verdict and the damages are not excessive.
For Plaintiffs: William S. Flynn and Edmund W. Flynn.
For Defendant: Cooney & Cooney.
The plaintiff Isaac Reason sued for loss of his wife’s services and expenses incurred by reason of the accident and the damages are not excessive.
Motions denied.